Citation Nr: 0202162	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  98-20 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disorder to include tuberculosis.  


REPRESENTATION

Appellant represented by:	Barry S. Smith, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from March 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO determined 
that the appellant had not submitted new and material 
evidence that was sufficient to reopen a claim of service 
connection for a respiratory disorder, last denied by the 
Board in July 1987.  


FINDINGS OF FACT

1.  During the pendency of the appellant's claim, the law 
pertaining to the reopening of claims was changed. 

2.  In its March 1998 decision, the Board did not consider 
the veteran's claim pursuant to the new law.  


CONCLUSION OF LAW

The Board denied the veteran due process of law in its March 
1998 decision; therefore the March 1998 decision is vacated.  
38 C.F.R. § 20.904(a)(1) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's claim, the law 
pertaining to the reopening of claims underwent substantial 
change.  In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
(Court of Appeals) held invalid previously existing law as to 
the standard for determining whether new and material 
evidence had been submitted to warrant reopening of a claim. 
Specifically, the Court of Appeals held that "new and 
material evidence" as provided in 38 C.F.R. § 3.156(a), as a 
requirement to reopen a finally disallowed claim, had been 
impermissibly defined in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991) as requiring "a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" of the 
prior decision.  Thus, VA must use 38 C.F.R. § 3.156(a) 
solely to determine whether new and material evidence has 
been submitted sufficient to reopen the appellant's claim. 

In this case, in its March 1998 decision, the Board applied 
the previously existing Colvin test in its adjudication of 
the appellant's attempt to reopen his claim.  By so doing, 
the Board denied the veteran due process under 38 C.F.R. § 
20.904(a)(1) (2001).  In light of this fact, the Board 
vacates that decision.  Below, the Board renders a new 
decision, in this case, a Remand, based on all of the 
evidence of record.  This decision will be entered as if the 
March 1998 decision had never been issued.

ORDER

The March 16, 1998, Board decision is vacated.


REMAND

In support of the current attempt to reopen his claim, the 
appellant submitted an affidavit dated in July 1997, authored 
by J.B.  The record reflects that the RO has not considered 
this affidavit, and the appellant has not submitted a waiver 
of initial consideration of such evidence by the RO.  38 
C.F.R. § 20.1304(c).  In addition, as previously indicated, 
the RO applied the previously existing Colvin test in its 
adjudication of the appellant's attempt to reopen his claim.  
In light of these facts, the appellant's claim must be 
remanded for readjudication under the Hodge decision and to 
enable the RO to consider the affidavit of J.B. in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(Holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.).   

Accordingly, the claim is REMANDED for the following:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, non-
VA, or other medical treatment for the 
disorder at issue that is not evidenced 
by the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO should take such additional 
development action as it deems proper 
with respect to the claim at issue.  In 
particular, the RO should follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to notice and development of the 
claim.  The RO will readjudicate the 
appellant's attempt to reopen his claim, 
addressing the July 1997 affidavit by 
J.B. and criteria set forth in 38 C.F.R. 
§ 3.156(a) and the Hodge decision.  

If any such action does not resolve the claims, or if the RO 
chooses to take no additional development action beyond that 
as directed above, the RO shall issue the appellant a 
Supplemental Statement of the Case pertaining to the issue 
continued to be denied. The appellant should be given notice 
of, and appropriate opportunity to exercise, his appeal 
rights.  Thereafter, the case should be returned to the 
Board, if in order.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the appellant is advised that under 
the VCAA, a claimant for VA benefits has the responsibility 
to present and support a claim for benefits, except as 
otherwise provided by law.  38 U.S.C. § 5107(a) (West 2001).  
The VCAA further provides that VA may defer providing 
assistance to the claimant if there is "essential 
information" missing from the application.  Accordingly, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development directed by the RO, is necessary for a 
comprehensive and correct adjudication of his claims.  38 
C.F.R. § 3.655(b).  The appellant's cooperation in the RO's 
efforts is both critical and appreciated.  The appellant is 
further advised that his failure to cooperate in any of the 
RO's efforts, including the failure to report for any 
examinations scheduled by VA without good cause may result in 
the claim being considered on the evidence now of record or 
denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

___________________________________
WARREN W. RICE, JR. 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



